FILED
                           NOT FOR PUBLICATION                                SEP 18 2014

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-10434

              Plaintiff - Appellant,             D.C. No. 4:12-cr-00042-CW-1

  v.
                                                 MEMORANDUM*
TORRIO SANDERS,

              Defendant - Appellee.


                   Appeal from the United States District Court
                      for the Northern District of California
                  Claudia Wilken, Chief District Judge, Presiding

                    Argued and Submitted September 12, 2014
                            San Francisco, California

Before: SCHROEDER and W. FLETCHER, Circuit Judges, and CURIEL, District
Judge.**

       The government appeals from the dismissal of an indictment charging

Appellee Torrio Sanders as a felon in possession of a firearm in violation of 18


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
            The Honorable Gonzalo P. Curiel, United States District Judge for the
Southern District of California, sitting by designation.
U.S.C. § 922(g)(1). After an extended colloquy with counsel that traced the

history of the matter, the district court found there had been a constitutional

violation. Under the appropriate legal standard, the court made the requisite

findings. There was no clear error.

      The appellee’s motion to expand record and/or request for judicial notice is

denied as moot.

      AFFIRMED.




                                           2